179 F.2d 237
CHESAPEAKE & OHIO RAILWAY COMPANY, Appellant,v.Albert E. SORGE, Appellee.
No. 10913.
United States Court of Appeals Sixth Circuit.
Dec. 14, 1949.

Appeal from the United States District Court for the Eastern District of Michigan; Frank A. Picard, Judge.
John C. Shields, William R. Althans, Detroit, Mich., and Weadock & Weadock, Saginaw, Mich., Jerome Weadock, Saginaw, Mich., for appellant.
Heilman & Purcell, Saginaw, Mich., and Robert H. Brucker, Saginaw, Mich., John P. Purcell, and Robert H. Brucker, Saginaw, Mich., for appellees.
Before HICKS, Chief Judge, SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that the verdict of the jury is supported by substantial evidence, and that the court correctly applied the law in its rulings and charge to the jury;

And no reversible error being shown:

3
It is ordered that the judgment be, and it hereby is, affirmed.